Citation Nr: 1021053	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-28 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include posttraumatic stress disorder 
and a major depressive disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1974 to January 
1976.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Portland, 
Oregon, Regional Office (RO) which denied service connection 
for a chronic acquired psychiatric disorder to include 
posttraumatic stress disorder (PTSD).  In October 2008, the 
Board remanded the claim for service connection to the RO for 
additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In reviewing the record, the Board observes that the record 
is in conflict as to the etiology of the Veteran's diagnosed 
chronic PTSD.  The report of an August 2001 VA examination 
for compensation purposes states that the Veteran complained 
of intrusive memories of having to witness his father 
sexually molest his sisters.  The Veteran presented a history 
of incarceration for the sexual molestation of his minor 
daughter from 1995 to 2000.  The Veteran was diagnosed with 
severe chronic "childhood-onset PTSD."  The report of a 
November 2009 VA examination for compensation purposes states 
that the Veteran was diagnosed with chronic PTSD.  The 
examiner commented that:

This Veteran on interview today describes 
a single episode of [inservice] 
homosexual assault as described above.  ...  
Also, it is at least as likely as not 
that his current PTSD symptoms are 
related to this traumatic event.  

The Board observes that the clinical documentation of the 
Veteran's psychiatric treatment associated with the Veteran's 
felony incarceration has not been incorporated into the 
record.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Given the apparent conflict in the psychiatric 
clinical documentation of record, the Board finds that an 
additional VA psychiatric evaluation would be helpful in 
resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to all 
treatment of his acquired psychiatric 
disabilities while incarcerated between 
1995 and 2000 at the Oregon State 
Penitentiary.  Upon receipt of the 
requested information and the appropriate 
releases, contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation, not already of record, for 
incorporation into the record.

2.  Then schedule the Veteran for a VA 
examination for compensation purposes to 
accurately determine the nature and 
etiology of his chronic acquired 
psychiatric disabilities.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
If a diagnosis of chronic PTSD is 
advanced, the examiner should identify 
the specific stressor or stressors 
supporting such a diagnosis.  
The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic acquired psychiatric disorder 
existed prior to service entrance; had 
its onset during active service; is 
etiologically related to the Veteran's 
alleged inservice homosexual rape; 
otherwise originated during active 
service; or increased in severity beyond 
its natural progression during active 
service.  The examiner must provide a 
complete rationale for any opinion 
advanced.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  Then readjudicate the Veteran's claim 
of entitlement to service connection for 
a chronic acquired psychiatric disorder 
to include PTSD and a major depressive 
disorder.  If the benefit sought on 
appeal remains denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


